DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on April 29th, 2022 has been acknowledged.  By this amendment, claim 1 has been amended, claims 19-20 have been cancelled, and claims 21-22 have been newly added.  Accordingly, claims 1-18 and 21-22 are pending in the present application in which claims 1, 10, and 21 are in independent form.
					Allowable Subject Matter
Claims 1-18 and 21-22 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of Applicants’ response filed on April 29th, 2022 (see Applicant’s remarks on page 7, line 7 to page 11, line 4), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, prior art of record does not teach “wherein the redistribution structure is in direct contact with the plurality of die connectors, a width of the taper-shaped conductive pillar gradually decreases along a direction from the conductive layer toward the redistribution structure, each of the plurality of die connectors is a taper-shaped die connector, and a width of each of the plurality of die connectors gradually decreases along the direction", as recited in independent claim 1 and “each of the plurality of die connectors is a taper-shaped die connector, and a dimension of each of the plurality of die connectors along a second direction perpendicular to the first direction gradually decreases along the first direction from the pads toward the redistribution structure”, as recited in independent claim 21.
Claims 2-9 and 22 also allowed as being directly or indirectly dependent of the allowed independent base claims.
Claims 10-18 are also allowed for the same reasons as set forth in paragraphs 14 and 15 of the office action that mailed on January 31st, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892